Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Justis et al. (2020/0023506).
Regarding claim 1, Justis et al. shows a housing (Fig. 2B) for a tool and that is adapted to house a motor (24) having a first motor exhaust port (282), the housing comprising: a first outlet port (270) disposed in the housing and having a first outlet port periphery (285, Fig. 2C); and a first deflector (284) disposed around the first outlet port periphery, wherein an end of the first deflector (284) is adapted to be disposed proximal to the first motor exhaust port (282, Fid. 2D) and direct exhaust air from the motor out of the housing (Fig. 2D).
Regarding claim 2, Justis et al. also shows further comprising a first housing portion (210), wherein the first outlet (270) is disposed in the first housing portion.
Regarding claim 4, Justis et al. also shows further comprising a second housing portion (120, Fig. 1A) coupled to the first housing portion to cooperatively form the housing.
Regarding claim 8, Justis et al. also shows further comprising a first inlet port (A1, Fig. 2D) disposed in the first housing portion and adapted to allow air external to the housing to be pulled into the housing by the motor.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishida et al. (6,144,121).
Regarding claim 1, Ishida et al. shows a housing (Fig. 7) for a tool and that is adapted to house a motor (2) having a first motor exhaust port (23b), the housing comprising: a first outlet port (18) disposed in the housing and having a first outlet port periphery (circumferential surface); and a first deflector (19) disposed around the first outlet port periphery, wherein an end of the first deflector is adapted to be disposed proximal to the first motor exhaust port (near 23b) and direct exhaust air from the motor out of the housing.
Regarding claim 2, Ishida et al. also shows further comprising a first housing portion (1), wherein the first outlet (18) is disposed in the first housing portion.
Regarding claim 3, Ishida et al. also shows wherein the first deflector (19) protrudes inwardly from a first inner surface of the first housing portion (1), and the end of the first deflector is adapted to be at least partially disposed in the first motor exhaust port (left, near 23b).
Regarding claim 4, Ishida et al. also shows further comprising a second housing portion (2) coupled to the first housing portion to cooperatively form the housing.
Regarding claim 5, Ishida et al. also shows further comprising a second outlet port (left and right in Fig. 7) disposed in the second housing portion and having a second outlet port periphery.
Regarding claim 6, Ishida et al. also shows further comprising a second deflector (left and right, 19) disposed around the second outlet port periphery, wherein an end of the second deflector is adapted to be disposed proximal to a second motor exhaust port and direct exhaust air from the motor out of the housing.
Regarding claim 7, Ishida et al. also shows wherein the second deflector (left and right, 19) protrudes inwardly from a second inner surface of the second housing portion, and the end of the second deflector is adapted to be at least partially disposed in the second motor exhaust port.
Regarding claim 8, Ishida et al. also shows further comprising a first inlet port (16, Fig. 9) disposed in the first housing portion and adapted to allow air external to the housing to be pulled into the housing by the motor.
Regarding claim 9, Ishida et al. also shows further comprising a second inlet port (23a) disposed in the second housing portion and adapted to allow air external to the housing to be pulled into the housing by the motor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida et al. in view of Hicks (2010/0277014).
Regarding claim 10, Ishida et al. shows a tool housing adapted to house a motor having first and second motor exhaust ports and a motor inlet port, the tool housing comprising: a first housing portion (left) including: a first outlet port having a first outlet port periphery; and a first deflector disposed around the first outlet port periphery, wherein an end of the first deflector is adapted to be disposed proximal to the first motor exhaust port and direct exhaust air from the motor out of the tool housing; and a second housing portion (right) including: a second outlet port having a second outlet port periphery; and a second deflector disposed around the second outlet port periphery, wherein an end of the second deflector is adapted to be disposed proximal to the second motor exhaust port and direct exhaust air from the motor out of the tool housing (Figs 7, 8A, and 9).
	Ishida et al. does not show a first clamshell housing portion and a second clamshell housing portion.
Hicks shows the housing being made as first and second clamshell for the purpose of making the assembling easily.
	Since Ishida et al. and Hicks are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the housing with first and second clamshell as taught by Hicks for the purpose discussed above.
Regarding claim 11, Ishida et al. also shows wherein the first deflector (19, left, Fig. 7) protrudes inwardly from a first inner surface of the first housing portion, and the end of the first deflector is adapted to be at least partially disposed in the first motor exhaust port.
Regarding claim 12, Hicks also shows wherein the first clamshell housing portion (110, left) further includes a first inlet port disposed in the first clamshell housing portion and is adapted to allow air external to the tool housing to be pulled into the tool housing.
Regarding claim 13, Ishida et al. also shows wherein the second deflector (19, right) protrudes inwardly from a second inner surface of the second housing portion, and the end of the second deflector is adapted to be at least partially disposed in the second motor exhaust port.
Regarding claim 14, Hicks also shows wherein the second clamshell housing portion (110, right) further includes a second inlet port disposed in the second clamshell housing portion and is adapted to allow air external to the tool housing to be pulled into the tool housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



4/6/2022

/DANG D LE/Primary Examiner, Art Unit 2834